DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-15 are pending.  Claims 5, 9 and 11 are withdrawn, and claims 1-4, 6-9, 10 and 12-15 are examined below.
Election/Restrictions
3.	Applicant's election with traverse in the reply filed is acknowledged.  The traversal is on the ground(s) that an essential feature is not describe in Ludowise (remarks, page 6) because “both sides of the first interface comprising the same type of majority carriers” is not disclosed in Ludowise (remarks, page 7) as the P and N regions are alternated in contrast to the present invention, which places the regions in contact.  This is not found persuasive because it is not commensurate in scope with the claims.  Claim 1 does not recite In contact; and the specification clearly modifies the language in claim 1 every time it is used as discussed with respect the feature.  As such, the claims as written do not provide a special technical feature over Ludowise.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claims 1-8 and 10-15, the inclusion of part numerals renders all of the claims indefinite, as multiple components could meet the language of each claim and it is unclear how much structure of the associated with the indicated numeral.  For example, claims 1 and 14 refer to electrodes (T1, T2, T3) specifically referring to the terminal electrodes as illustrated in the drawings.  A different electrode structure (such as that in Ludowise, cited in restriction requirement, for example) could meet the language cited without providing the structure of the respective T1, T2, T3.  It is unclear how much structure from the figures is required to meet these claims.
There are multiple other examples of the indicating of numerals rendering the claims indefinite.  For example, claim 8 requires “at least one conducting layer (15)” but claim 12 discussing conducting layers (39, 40).  In claim 7, which claims at least one passivation layer, there could exist passivation structures (i.e. between divided cells such as the third subcell) that don’t correspond to the indicated structure.  In claim 6, applicant recites “at least one” membrane but cites to two structures.  Which is required.  Many other deficiencies of this type are present, and as such all claims are indefinite and correction is required.
Further regarding Claims 1 and 14, the limitation “a second electrode (T2) connected to the sub cell of the first semiconductor.  This limitation is indefinite, because claim 1 recites at least one first subcell.  As such, it is unclear if, in the multiple subcell case, T2 must be connected to all sub cells of the first semiconductor or only one.
Finally, the limitation “both sides of the first interface comprising the same type of majority carriers” is indefinite in light of applicant’s arguments in response to the restriction requirement.  The 
Regarding Claims 3 and 15, the limitation “second interface opposite the first interface” is indefinite, because applicant already claims “opposite the first interface” for the light incident portion of the cell in claim 1.
Regarding Claims 4, 5, and 11 “the voltage” lacks antecedent basis, as there is no voltage previously recited (the same magnitude) and “the voltage between the third electode…” also lack antecedent basis.  These claims are further indefininte, because it is unclear what structure actually meets the claim. The device includes the device not exposed to sunlight, so a voltage isn’t required.  Furthermore, the terminal set up is required, so it is unclear from the recitation of these claims how the connection suffices to meet the requirements claimed.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 6-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., U.S. Publication No. 2014/0150857.
Regarding Claims 1 and 14, Yu teaches a multijunction solar cell and a method of making thereof, comprising:
At least one sub-cell of a first semiconductor (322/321) and a sub-cell of a second semiconductor (312/311) where the sub-cell of the first semiconductor is closer to the light incidend side of the cell than the sub-cell of the second semiconductor (see fig. 3, which shows junction 322/321 on the light incident side).  Yu provides that the first semiconductor has a wider band gap than the second semiconductor (see paragraph 5, providing that in MJ photovoltaics, incident light should pass through a higher band gap material to lower band gap materials).  Yu further provides, regarding claim 14, that the upper sub-cells are formed upon the lower sub-cells and thus can be considered grown and are crystalline material as set disclosed in the cited tables.
The device of Yu further includes (and the method teaches forming such):
	A first electrode connected to the sub-cell of the first semiconductor on the light incident side (4; i.e. at an end opposite a first interface between the first semiconductor and the second semiconductor; see fig. 3).  Yu further provides that “both sides of the first interface” are P type (see fig. 3 and paragraphs 147-150), thereby “comprising the same type of majority carriers”;
	A second electrode connected to the sub-cell of the first semiconductor and the sub-cell of the second semiconductor, the second electrode being accessible from an end opposite the surface of incidence of electromagnetic radiation (3; see fig. 3A); and
	A third electrode connected to the sub-cell of the second semiconductor and accessible from the end opposite the surface of incidence of electromagnetic radiation (2; see fig. 3);
Regarding Claim 2, Yu teaches a crystalline silicon as a semiconductor material.
Regarding Claims 3 and 15, Yu teaches that the cell further includes at least two sub-cells of a third semiconductor (se fig. 3A; showing 302/303 divided into multiple sub-cells) that has a narrower 
Regarding Claim 6, Yu teaches that a second dielectric layer may be include; this reads on the claimed “selective membrane”.
	Regarding Claim 7, Yu teaches that the device includes at least one passivating layer (dielectric layer for passivation and antireflection, see paragraph 153).
	Regarding Claim 8, Yu teaches that the cell comprises at least one conducting layer (contact layer 324).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding Claim 10, Yu teaches that modules are known, but does not specifically provide using a plurality of the taught devices in a module or panel.  However, it would be obvious to one of ordinary skill in the art to modify the device of Yu by using the cell design in a module, in order to provide energy generation over a greater area.
Claims 4, 5, and 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding Claim 10, Yu teaches that modules are known, but does not specifically provide using a plurality of the taught devices in a module or panel.  However, it would be obvious to one of ordinary skill in the art to modify the device of Yu by using the cell design in a module, in order to provide energy generation over a greater area.

Regarding Claims 4, 5, and 11 Yu teaches a photovoltaic device as discussed above.  Yu further teaches that each subcell may have an opposite polarity (meaning the voltage will have the opposite sign); Yu also shows in fig. 5B that the top two subcells may have the same polarity (see fig. 5B).  Yu does not specifically teach that the magnitudes are the same or twice that, respectively; however, Yu indicates that the device can be connected according to requirements.
As such, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the device of Yu by providing “the same magnitude”  or “ twice” of voltage across the system, in order to optimize the structure.
s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied above, and further in view of Cropper, U.S. Publication No. 2016/0164453.
Regarding Claims 12 and 13, Yu teaches a device as discussed above, further teaching that modules or panels are known.  Yu does not provide two conductive layers separated by an insulating layer to serve as tiles.
Cropper teaches a photovoltaic roofing tile that includes two conductors (conductor layers) surrounded by an insulating sheath to provide a tiled roof structure, meeting the BRI of claims 12 and 13 (see paragraph 46).
Therefore, it would be obvious to one of ordinary skill in the art to modify the structure of Yu by providing a tiled structure as disclosed by Cropper, in order to dispose the device on a roof for energy generation.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721